Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 recites the limitation "determining, by the vehicle, a relative location of at least one object of a plurality of objects present in a vicinity of the route of travel" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim because no corresponding step of acquiring these objects from server or detecting by the vehicle itself, therefore there is no “relative” location to determine with.
In the acquiring step, the vehicle acquires a “first set” of location correction data streams from server wherein the acquired portion comprises a second set of location correction. There is no language of differentiating between the first set and second set of data and no further 
In dependent claims 2-8, 10-11, 13-16, there appears no further claim limitation to clarify the difference between the first and second set of data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10-12, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghadiok (10215571).
Regarding claims 1 and 12, Ghadiok discloses a system and method (title) for correcting errors in location data, the method comprising (the system is shown in Fig. 10 including server, sensor system of a vehicle):
- providing a planned route of travel (routing the vehicle S400, which functions to navigate the vehicle according to a determined (or predetermined) route, col. 15, lines 12-14) of a vehicle to a server system (server 230 in Fig. 10);
- using the planned route of travel to travel, with the vehicle, a route of travel (navigate the vehicle based one the route);
- recording, by the vehicle, a location measurement raw data of the vehicle using a location measurement system in the vehicle during the travel (recording an image at a camera 
- determining, by the vehicle, a relative location of at least one object of a plurality of objects present in a vicinity of the route of travel with respect to a position of the vehicle (determining, at the computing system, a relative position between the vehicle and the landmark geographic location based on a comparison between the extracted set of landmark parameters and the known parameter, Abstract); 
- acquiring, by the vehicle, a portion of a first set of location correction data streams (he landmarks locations) from the server system, wherein the acquired portion comprises a second set of location correction data stream; and 
- utilizing, by the vehicle, the acquired portion of the first set of location correction data streams to determine errors in the location measurement raw data to derive correct location data of the vehicle from the location measurement raw data (updating, at the computing system, the global system location based on the relative position); and 
- deriving correct location of each object of the plurality of objects based on the derived correct location data of the vehicle for georeferencing of the plurality of objects (updating or correcting the location based on acquired landmarks is a correcting of location limited a specific area which is the idea of georeferencing).
Regarding claim 2, Ghadiok discloses further comprising acquiring, by the server system, the first set of location correction data streams from one or more base stations of a plurality of base stations (secondary location systems that can be used include: global navigation systems (e.g., GPS), a cellular tower triangulation system col. 5, lines 23-25)(use of cellular tower 
Regarding claim 3, Ghadiok discloses further comprising deriving, by the server system, the second set of location correction data streams from the first set of location correction data streams based on a geography associated with at least one of: the planned route of travel of the vehicle, the route of travel of the vehicle, a measured route of travel, or a forecasted route of travel (landmark database can be generated based on municipal data, col. 10, lines 11-12).
Regarding claim 7, Ghadiok discloses further comprising performing one or more measurements for each object of the plurality of objects from one or more positions along the route of travel based on a number of location correction data streams of the first set of location correction data streams available for the one or more positions from one or more base stations (recording of locations along the route comparing with acquired landmark locations).
Regarding claim 8, Ghadiok discloses further comprising performing a first set of measurements for a first object of the plurality of objects when location correction data streams from the first set of location correction data streams are available from at least a first set of base stations from a plurality of base stations for a common geographical area, wherein the vehicle moves along the route of travel in order to perform the first set of measurements along the route of travel that is covered within the common geographical area. (S200 is preferably performed in response to landmark detection, but can alternatively be performed when the system is within a predetermined geographic region, col. 11, lines 47-49).
Regarding claims 10-11, 16, Ghadiok discloses further comprising: 
determining, by the vehicle, a current location of the vehicle utilizing: the location measurement raw data (the image or the secondary location system including GPS); GPS estimate of vehicle pose (and/or landmark pose) and camera information, and generate a local map of vehicle pose given ground-truth landmarks and camera information, col. 16, lines 27-42)(a vehicle pose is time dependent when combined with GPS location), vehicle based on at least the determined current location of the vehicle, wherein the updated location corresponds to the correct location of each object of the plurality of objects.
Regarding claim 15, Ghadiok discloses further comprising a plurality of measurement sensors (sensor system 210 in Fig. 10), wherein the control circuitry (signal analysis system, processing modules 222 can be stored and/or run on the vehicle 201, col. 4, lines 23-39, processing modules can be on server on vehicle) is further configured to perform, by use of the plurality of measurement sensors, one or more measurements for each object of the plurality of objects from one or more positions along the route of travel based on a number of location correction data streams of the first set of location correction data streams available for the one or more positions from one or more base stations.


Allowable Subject Matter
Claims 4-6, 9, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov